Citation Nr: 1446447	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head injury.


WITNESSES AT HEARING ON APPEAL

Appellant and R.E.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  

In March 2012, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in February 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an April 2014 memorandum decision, the Court vacated the Board's February 2013 decision and remanded it for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in May 2012.  The examination report reflects that the examiner considered "CPRS VA Medical Notes" which were not included in the Veteran's claims file.  Because the CPRS (Computerized Patient Record System) notes were not in the claims file, the Court, in its April 2014 memorandum decision, held that it cannot say that the VA examination was truly based upon the Veteran's prior medical history or if it described the Veteran's disability in sufficient detail.  Thus, the CPRS notes must be associated with the claims file.

In addition, the Veteran's attorney before the Court indicated that the Veteran may have had VA treatment after May 2007.  Thus, VA should associate all VA medical treatment records for the Veteran from May 2007 to present.  If no additional records are found, the Veteran should be informed of such, and a formal finding of unavailability should be made. 

The Veteran's attorney also contended that the Veteran's sleep apnea, voiding dysfunction, sleep disturbances, anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotions may be residuals of his in-service head injury.  The Veteran began receiving VA care in 2006.  At that time, he already had a diagnosis of sleep apnea.  A January 2007 VA record reflects that he reported anxiety and irritability.  January 2007 VA records also reflect that he reported that he cannot use his CPAP, wakes up multiple times a night, is tired during the day, and that he was previously treated for prostate cancer.  February 2007 records reflect that the Veteran had been seen at the West Valley Sleep Disorder Clinic.  The Veteran has also been diagnosed with diabetes.  

As the Veteran's attorney has contended that the Veteran's numerous symptoms may be residuals of a head injury, the Veteran should be requested to submit his private clinic records from such disabilities and/or symptoms, or provide VA with authorization to obtain them.  

Thereafter, VA should attempt a supplemental clinical opinion which considers all newly associated clinical records.  In addition, the clinician should provide a rationale as to why the Veteran's reported sleep disturbances, sleep apnea, voiding dysfunction, acquired psychiatric disability symptoms (anxiety, irritability, stress, and/or depression), fatigue, amnesia, changes in emotions, and difficulty concentrating are less likely as not residuals of an in-service head injury in 1952.  The clinician should consider the entire claims file, to include, if pertinent, the Veteran's age, and numerous disabilities (e.g. hypertension, obstructive sleep apnea, history of prostate cancer, diabetes mellitus.)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom the Veteran received treatment for sleep disturbances, sleep apnea, voiding dysfunction, memory problems, prostate cancer, mental health, diabetes, and fatigue, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all such records and associate them with the claims folder.

2.  Associate all the Veteran's VA clinical records from May 2007 to present (whether or not identified by the Veteran) from Sepulveda VAMC with the claims file. 

If no additional VA records are found, the Veteran should be informed of such, and a formal finding of unavailability should be made.

3.  Thereafter, the RO should forward the claims file to the VA physician who rendered an opinion in May 2012.  The examiner should provide a rationale as to whether it is as likely as not (50 percent or greater) that the Veteran's complaints of: a) sleep apnea and sleep disturbances; b.) voiding dysfunction; and c.) anxiety, irritability, stress, depression, fatigue, amnesia, and changes in emotions, are residuals of his 1952 in-service head injury.  The clinician should consider the entire claims file, and if pertinent, the Veteran's age and other disabilities (e.g. hypertension, obstructive sleep apnea, history of prostate cancer, diabetes mellitus.) 

4.  After conducting any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



